LATIMER, Judge
(concurring in the result) :
I concur in the result only, as, in addition to my statement below, I have reservations on other concepts announced which are not material to the result.
There are twenty separate Specifications in this case and each alleges a separate offense. With the exceptions of the date and the description of the article purchased all read the same. Therefore, I need only quote one to disclose the important allegations of all.
“Specification 1: In that . . . did at . , . on or about 1 December 1952, violate a lawful general regulation, to wit: Paragraph lOh, General Headquarters, Far East Command Circular Number 54, dated 26 October 1950, by purchasing an Air Force Exchange item, to wit: One (1) wrist watch (men’s) of a value of about $9.75, for the purpose of resale to a person not authorized to purchase from an Air Force Exchange.”
The instructions which concern us required the court-martial to find as follows: (1) that there was in effect a lawful general regulation as alleged, and (2) that at the time and place and in the manner alleged, the accused violated the general regulation. The instructions were meager, but if followed, they required a finding that the article was purchased for the purpose of resale to an unauthorized person before a finding of guilty could be returned. The requested instruction merely covered the same subject in more detailed language.
My reason for concurring in the result is that my associates have, in prior eases, announced legal principles contrary to my contention and their views have become the law. (United States v. Gilbertson, 1 USCMA 465, 4 CMR 57.)